Citation Nr: 9902404	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post fracture, left tibia and fibula, with history of 
osteomyelitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
migraine equivalent, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for service-connected 
scar, dorsum, right hand, currently evaluated as 0 percent 
disabling (noncompensable).

4.  Entitlement to a compensable rating for service-connected 
scar, lateral right wrist, currently evaluated as 0 percent 
disabling (noncompensable).

5.  Entitlement to an increased rating for service-connected 
residuals of a head injury, to include dysthymia, currently 
evaluated as 50 percent disabling.

6.  Entitlement to a total disability evaluation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
December 1992.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In December 1995, the RO denied the veterans 
claims of entitlement to compensable ratings for his service-
connected left leg fracture, and his service-connected visual 
condition and migraine headaches, with both disabilities 
evaluated as 0 percent disabling (noncompensable) at that 
time.  An timely notice of disagreement (NOD) and substantive 
appeal (VA Form 9) were filed as to both of these issues.  In 
July 1996, the RO granted claims of entitlement to service 
connection for residuals of a head injury, to include 
impaired memory and concentration, cognitive functioning, 
balance problems and depression, and assigned a 30 percent 
rating.  The RO also granted service connection for tinnitus, 
evaluated as 10 percent disabling, and granted service 
connection for a scar, dorsum, right hand, and a scar, 
lateral right wrist.  Both scars were evaluated as 
noncompensable.  A timely NOD and substantive appeal were 
filed only as to the evaluations for the residuals of a head 
injury, and scars of the right hand and wrist.  Although a 
timely NOD was received as to the claim for a rating in 
excess of 10 percent tinnitus, a substantive appeal was not 
received, and this issue is not before the Board at this 
time.  See 38 C.F.R. §§ 20.200, 20.202 (1998).  (The Board 
parenthetically notes that the veterans current 10 percent 
rating for tinnitus is the maximum schedular evaluation 
allowed under 38 C.F.R. § 4.87a, Code 6260.)

In October 1996, the RO denied a claim of entitlement to 
alcohol abuse, secondary to service-connected residuals of a 
head injury, to include dysthymia.  Although a timely NOD was 
received, a substantive appeal was not received, and this 
issue is not before the Board at this time.  Id.  Finally, in 
May 1997, the RO denied a claim of entitlement to TDIU.  A 
timely NOD and substantive appeal were filed.  Also in May 
1997, the RO increased the veterans evaluation for his 
service-connected residuals of a head injury, to include 
dysthymia, to 50 percent, and increased the evaluations for 
his service-connected status post fracture, left tibia and 
fibula, with history of osteomyelitis to 10 percent, and his 
migraine equivalent to 10 percent.  Since these increases did 
not constitute full grants of the benefits sought, all three 
of the aforementioned increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The RO also deferred adjudication of a claim of entitlement 
to benefits under 38 C.F.R. § 4.30 beyond April 1, 1996.  

The Board notes that a review of the veterans 
representatives letter, dated in August 1996, shows that he 
raised issues of entitlement to service connection for 
depression, loss of balance, a personality disorder, and 
additional neurological problems, including memory loss.  In 
addition, in October 1996, he raised the issue of service 
connection for bilateral hearing loss (which the Board notes 
was denied by the RO in April 1993).  In January 1997, he 
raised the issue of entitlement to a temporary total 
evaluation for hospital treatment in October and November of 
1996 under the provisions of 38 C.F.R. § 4.29.  In June 1997, 
he raised the issues of entitlement to service connection for 
labyrinthitis, a stomach condition, sinusitis, a vision 
condition, and a back condition, with all disabilities 
claimed as secondary to service connected disabilities under 
38 C.F.R. § 3.310.  These claims have not been adjudicated by 
the agency of original jurisdiction, and are referred to the 
RO for appropriate action.  In this regard, a review of the 
representatives correspondence shows that several of the 
service connection claims which were raised are claims for 
symptoms that are associated with disabilities for which 
service connection has already been granted, to include 
depression, loss of balance, and memory loss.  The RO should 
therefore contact the veteran and his representative to 
clarify the disabilities that are being claimed.

The veterans claims of entitlement to TDIU, and for an 
increased rating for his service-connected residuals of a 
head injury, to include dysthymia, are the subject of the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veterans status post fracture, left tibia and 
fibula, with history of osteomyelitis, is productive of 
subjective reports of pain, slight weakness, and a full range 
of motion; there is no instability.

3.  The veterans migraine equivalent is not productive of 
prostrating attacks occurring on an average of once a month 
over the past several months.

4.  The veterans scars on the dorsum of the right hand and 
lateral right wrist are well healed, not tender or painful on 
objective demonstration, and not manifested by any limitation 
of function of the right wrist or hand.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for status post 
fracture, left tibia and fibula, with history of 
osteomyelitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261, 5262 (1998).

2.  The criteria for an evaluation of 30 percent for migraine 
equivalent have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
8100 (1998).

3.  The criteria for a compensable evaluation for a scar, 
dorsum of the right hand, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7804, 7805 (1998).

4.  The criteria for a compensable evaluation for a scar, 
lateral right wrist, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Codes 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veterans 
claims for increased evaluations for his service-connected 
status post fracture, left tibia and fibula, with history of 
osteomyelitis; his migraine equivalent; his scar, dorsum, 
right hand; and his scar, lateral right wrist, are well-
grounded within the meaning of 38 U.S.C.A.    § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Moreover, after reviewing the 
reports of VA examinations dated in 1995 and 1996, the Board 
finds that the reports of these examinations, and the other 
evidence of record, collectively allow for proper review of 
the veterans claims and that no useful purpose would be 
served by remanding the veterans claims for further 
development.  In this regard, the Board notes that the 
veteran failed to appear for VA examinations scheduled in 
October 1997.  In February 1998, the veteran requested that 
his examinations be rescheduled.  The RO subsequently 
scheduled the veteran for a general medical examination, an 
examination of his joints, a mental disorders examination and 
a neurological examination, to be afforded on April 20, 1998.  
However, the veteran failed to appear for those examinations.  

Under the circumstances, the Board is satisfied that all 
relevant facts have been properly developed.  The Board 
initially notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, if the 
examination was scheduled in conjunction with an original 
compensation examination claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (1998).  
In this case, the veteran failed to appear for his scheduled 
examinations, and there is nothing in the record to show that 
there was good cause for his failure to appear.  In two 
letters received by the RO on April 20, 1998, the veterans 
representative indicated that the veteran had been advised 
that he should only appear for laboratory, radiology and EKG 
examinations, and that he should not report for his scheduled 
compensation examinations.  The representative appears to 
argue that the examinations were scheduled to be held by a PA 
(physicians assistant), and that these examinations were 
beyond the PAs capability.  Although it is unclear, the 
representative also appears to argue that since the PA in 
question had previously examined the veteran, any report 
would be impermissible as a second opinion.  
Documentation from the RO indicates that the veteran 
apparently failed to appear for any of his scheduled testing 
or examinations.

The veterans representative has argued, in effect, that good 
cause for the veterans failure to appear existed as a matter 
of law because the veterans was scheduled to be examined by 
a PA (physicians assistant) who lacked the necessary 
expertise.  However, a review of the ROs March 1998 
examination request shows that the RO indicated that the 
veterans psychiatric and neurological examinations were to 
be performed by specialists.  As for the veterans scheduled 
general medical and joint (musculoskeletal) examinations, the 
Board finds that the veteran had notice of these examinations 
and willfully failed to appear.  The Board further finds that 
the allegation that the PA was incapable of performing the 
scheduled general medical and musculoskeletal examinations 
did not relieve the veteran of his duty to appear, and that 
good cause has not been shown for the veterans failure to 
appear for his examinations scheduled in April 1998.  See 
Engleke v. Gober, 10 Vet. App. 396, 399 (1997) (good cause 
determinations characterize a veteran's conduct, and are 
factual in nature).  
Under the circumstances, no further assistance to the veteran 
is required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  See Dusek v. Derwinski, 2 
Vet. App. 519, 521 (1992) (VAs attempt to schedule an 
examination fulfills its duty to assist where veteran refused 
to submit to such examination without good cause) (citing 
38 C.F.R. § 3.655). 

As a final, preliminary matter, in a letter, dated in  June 
1997, the veterans representative asserted that four 
previous VA or fee-basis examinations were inadequate.  
Specifically, the representative argued that the examiners 
failed to review the claim folder, discuss the etiology of 
the claimed medical conditions and/or to discuss whether such 
conditions are service connected.  The representative has 
also argued that new compensation examinations are warranted, 
and that an independent medical opinion (IMO) is required.  
Finally, the representative argued that a separate statement 
of the case must be issued if new examinations are not 
scheduled, or if an IMO is not obtained.  

The Board initially notes that one of examinations cited as 
being inadequate, identified as an examination held on 
January 14, 1997, is actually a VA outpatient treatment 
record.  

With regard to the alleged failure of the examiners to 
discuss the etiology of the claimed conditions, the Board 
points out that the claims in issue are all increased ratings 
claims, and that service connection for the disabilities in 
issue has already been established.  Thus, the etiology of 
the claimed conditions is not at issue in these cases.  The 
issues at hand are whether the veteran is entitled to 
compensation in excess of the current evaluations.  In such 
cases, the etiology of the claimed condition is not usually 
relevant.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern).  In 
this case, the Board finds no basis for the allegation that 
an opinion on etiology is necessary to adjudicate the 
increased ratings claims in issue.  

With regard to the representatives claims that the veterans 
examinations were inadequate, the veterans representative 
has not specified how any of the alleged failures has 
prejudiced the veterans increased ratings claims.  Although 
the representative argues, in part, that some or all of the 
examinations are inadequate because the examiner failed to 
review the C-file in conjunction with the examination, the VA 
General Counsel has concluded that an examiners review of a 
veterans prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions.  VAOPGCPREC 20-95 (July 14, 
1995).  In this case, service connection has been granted, 
and the pertinent issues are the evaluations assigned to the 
service-connected disabilities.  The Board has reviewed the 
relevant examination reports, and finds that the veteran has 
not been prejudiced by any failure to review the C-file, and 
that the veteran was competently and thoroughly examined.  
For example, with regard to the allegedly inadequate 
examinations identified as being held on February 18, 1997 (a 
VA fee-basis vision examination performed by GI Eye 
Associates), and a fee-basis neurological examination, 
performed on October 25, 1996 by the Platte Valley Medical 
Group (PVMG), a review of both reports shows that the 
veterans history of a head injury was recorded.  The PVMG 
report shows that the examiner made clinical findings, to 
include findings on speech, coordination and deep tendon 
reflexes.  As for the vision examination, in included an 
examination of the retina, as well as  measurements of the 
veterans visual acuity (corrected and uncorrected vision), 
and his visual field deficit.  Findings were made on the 
presence of eye disease and diplopia.  In addition, none of 
the opinions in the examination reports are contradicted by 
any other evidence of record.  In any event, as previously 
stated, the veteran failed to appear for scheduled 
examinations in April 1998, and the Board has found that good 
cause for this failure to appear has not been shown.  
Accordingly, the Board will evaluate the veterans 
disabilities on the available evidence of record.  See 
38 C.F.R. § 3.655.  

With regard to the representatives request for an IMO, it is 
argued that an IMO is needed because of the aforementioned 
inadequacies in previous examination reports, as well as 
an unspecified complexity.  However, the assertion of 
inadequacy of a VA examination is not a basis for an 
independent medical opinion.  Under 38 C.F.R. § 3.328 (1998), 
when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  In this case, no specific 
complex medical issue has been specified, or is otherwise 
apparent in the record.  Therefore, an IMO is not warranted.

Finally, as for the questions of whether a supplemental 
statement of the case should be issued concerning the Boards 
decisions not to schedule new examinations, or obtain an IMO, 
these are ancillary issues to the veterans underlying 
increased ratings claims, and are not separately appealable 
issues.  In particular, regulations provide that a 
determination that a new examination or an IMO is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue.  See 
38 C.F.R. § 3.328 (1998).  Based on the foregoing, the 
denials of the veterans attorneys procedural and duty to 
assist contentions are included within the present appeal, 
and do not require a separate Notice of Disagreement, 
Statement of the Case, Substantive Appeal, or Supplemental 
Statement of the Case on these issues.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A.                   
§ 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's status post fracture, left tibia and fibula, with 
history of osteomyelitis; migraine equivalent; scar, dorsum, 
right hand; and scar, lateral right wrist.  The Board finds 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  

The veterans service medical records include a medical board 
report (MBR), dated in September 1992, and associated 
documents.  These documents indicate that in October 1991, 
the veteran was hit broadside by a truck while making an 
unsafe U-turn on a motorcycle, without a helmet.  The 
diagnoses were left tibia and fibula fracture, Grade II open, 
status post intramedullary rodding, and secondary 
osteomyelitis, left tibia.  He was found to be unfit for duty 
due to these injuries and separated from service.  In October 
1992, prior to his separation from service, he complained of 
intermittent loss of vision in his left eye, and was 
diagnosed with migraine equivalent. 


I.  Status Post Fracture, Left Tibia and Fibula, with History 
of Osteomyelitis

The veteran has been granted service connection for status 
post fracture, left tibia and fibula, with a history of 
osteomyelitis.  The Board notes at the outset that, in a 
February 1998 letter, the veterans representative argued 
that the veteran should be rated under 38 C.F.R. § 4.71a, 
Code 5262, and that a Statement of the Case must be issued to 
address this matter.  However, the rating criteria in 
question were included in the Statement of the Case issued in 
July 1996 and the Board will consider that rating code, as 
well as all other potential applicable rating criteria.

In this case, a VA examination report, dated in September 
1995, shows that the veterans left knee was wrapped, and 
that he reported that he had injured his left knee after it 
was pinned against a wall by a steer.  He had extension to 0 
degrees and flexion to 75 degrees.  The examiner indicated 
that it was hoped that this limitation was temporary.  A VA 
hospital report, dated in March 1996, shows that the veteran 
had an intramedullary nail removed from his left tibia.  The 
postoperative course was unremarkable.  A report from the 
Platte Valley Medical Group (PVMG), dated in February 1997, 
shows that the veterans gait was narrow based and steady.  
He was able to heel and toe walk without difficulty.  An MRI 
report, dated in November 1996, shows that there was no 
evidence of a tear in the posterior cruciate ligament, the 
medial or lateral meniscus, in the quadriceps tendon or the 
patellar tendons.  The impression noted that the findings 
were consistent with intrasubstance degenerative signal in 
the posterior horn of the medial meniscus without evidence of 
tear.  A VA outpatient report, dated in January 1997, 
indicates that the veteran complained of pain in the front of 
his knee upon kneeling, with some numbness of the outside 
part of his knee from a scar.  He stated that his knee pain 
interfered with his climbing and lifting activities.  On 
examination, he had a well-healed scar, anteriorly.  There 
was a little bit of vastus medalis oblique (VMO) 
weakness.  There was a full range of motion in the knee, with 
a hypersensitivity around the scar.

Under DC 5262, impairment of the tibia and fibula manifested 
by a moderate knee or ankle disability warrants a 20 percent 
rating.  However, given the foregoing findings for the left 
knee, which show no limitation of motion or instability, with 
symptomatology consisting of slight VMO weakness and 
subjective reports of pain, (with pain primarily on climbing 
and kneeling), the Board finds that the evidence does not 
show more than slight knee disability or any ankle impairment 
due to the old fractures in question.  Accordingly, a rating 
in excess of 10 percent under DC 5262 is not warranted. 

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
warranted where flexion of the knee is limited to 45 degrees.  
A 20 percent rating is warranted where flexion of the knee is 
limited to 30 degrees.  In this regard, the standardized 
description of joint measurements is provided in Plate II 
under 38 C.F.R. § 4.71.  Normal extension and flexion of the 
knee is shown to be from 0 to 140 degrees.  The veteran 
asserts that he has numbness, pain, aching and limited motion 
in his left knee area, and that he cannot climb or kneel down 
on his left knee.  

The most recent medical evidence shows that the veteran has a 
full range of motion in his left knee.  Accordingly, a rating 
in excess of 10 percent under DC 5260 is not for application.  
Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is 
warranted for limitation of extension of the knee to 10 
degrees.  A 20 percent evaluation is warranted where there is 
a limitation of extension to 15 degrees.  In this case, the 
veterans January 1997 VA outpatient report shows that his 
left knee had a full range of motion.  

An increased evaluation may also be assigned on the basis of 
additional functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  In this 
regard, the veteran has complained of left knee pain, and 
recently had an intermedullary nail removed from his left 
tibia.  There is an indication of a little bit of VMO 
weakness.  The Board recognizes that DeLuca v. Brown, 8 Vet. 
App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Those 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  In the instant case there 
is no evidence of additional disability based on functional 
loss to result in the assignment of a rating in excess of 10 
percent.  The record reflects that there is no evidence of 
swelling, atrophy, discoloration or weakness indicative of 
significant functional loss not already considered in the 
currently assigned 10 percent evaluation, which contemplates 
mild knee impairment.  38 C.F.R. § 4.71a, Code 5262.  The 
PVMG report indicates that the veterans gait is steady, and 
that he was able to heel and toe walk without difficulty.  
His complaints of pain have primarily been associated with 
climbing and kneeling.  There is no medical evidence of 
objective findings, such as disuse atrophy or indication of 
pain on use, which is consistent with additional limitation 
of function to a degree that would support a rating in excess 
of 10 percent under Codes 5260, 5261, 5261, or any other 
schedular rating criteria.

The Board has also considered whether a 20 percent rating, or 
a separate additional rating, is warranted for osteomyelitis.  
Under DC 5000, a 20 percent evaluation is warranted for 
osteomyelitis, with discharging sinus or other evidence of 
active infection within the past 5 years.  38 C.F.R. § 4.71a, 
DC 5000.  A rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is zero percent. [Note 1].  The 20 percent rating on the 
basis of activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating.  [Note 2].  

In this case, the MBR indicates that the veteran had a left 
leg infection related to the repair of his fractured leg in 
about November 1991, and that it resolved after about three 
weeks of antibiotic therapy.  There are no subsequent 
findings of active osteomyelitis.  Thus two or more episodes 
after the initial infection have not been clinically 
established, and a 20 percent evaluation is not for 
application.  In addition, since the veteran has no evidence 
of active osteomyelitis, the 10 percent rating contemplated 
by Note (1) is not for application, and a separate 
compensable rating for osteomyelitis is not warranted.  

Finally, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that each service-connected problem 
associated with a service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  In regard to 
the veterans left knee scarring, the Board notes that the 
veterans left knee scar was found to be well-healed and 
productive of some numbness on the outside of part of the 
knee.  It was also referred to as hypersensitive.  In 
general, a tender and painful scar is a separate and distinct 
manifestation, which may be rated separately under some 
circumstances.  Esteban, 6 Vet. App. 259 (1994).  Under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998), 
a 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  
However, the veterans left knee scar is not shown to be 
painful, and a separate rating of 10 percent is therefore not 
warranted for the veterans left knee scar. 



II.  Migraine Equivalent

The veteran's migraine equivalent is rated under the criteria 
for migraine headaches. 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under that Code, very frequent, completely prostrating 
and prolonged attacks (of migraine headaches) productive of 
severe economic inadaptability warrant a 50 percent 
disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is warranted.  If such attacks average one in two months over 
the past several months, a 10 percent evaluation is awarded.  
Less frequent attacks are evaluated as noncompensable.

The medical records show that the veteran has been diagnosed 
with a migraine equivalent since October 1992.  In February 
1993, he complained of an intermittent loss of vision in his 
left eye every two to three months, which lasted up to 20 
minutes and was not associated with any headache.  He denied 
any associated problems with speech, thinking or swallowing.   
His neurological examination was normal, and his vision was 
20/20, bilaterally.  Review of a May 1995 neurological 
examination report shows that the veteran complained of three 
to four episodes in the previous six months.  The diagnosis 
was amblyopia, unknown etiology, transient.  An eye 
examination report, performed by Proffitt Eye Associates, 
dated in September 1995, contains a diagnosis of a healthy 
eye exam with some convergence insufficiency at close range.  
An eye examination report, dated in February 1997, was 
normal.  The diagnosis noted that the veterans visual 
problem was probably secondary to ocular migraine.  A report 
from the Platte Valley Medical Group (PVMG), dated in 
February 1997, shows that the veteran complained of a loss of 
vision in his left eye, lasting about 20 minutes, on about a 
monthly basis.  There was no associated headache.  He also 
complained of bi-monthly headaches which were unrelated to 
his loss of vision, which ranged from dull to severe in 
intensity.  When the headaches were severe, he had to lie 
down in darkness.  He also complained of dull headaches 
two to three times per week, which were usually alleviated 
with Tylenol.  A neurological examination was unremarkable.  
The cranial nerves were intact, and the veterans speech was 
clear, coherent and fluent.  The assessment was post-
traumatic headaches.  

In view of the evidence regarding the frequency and severity 
of the veterans headaches, which are of particular 
significance to the rating criteria in DC 8100, the Board 
finds that the overall symptomatology, particularly when 
viewed in conjunction with the disability most recently 
demonstrated, more nearly approximates the criteria for a 10 
percent evaluation under DC 8100.  While the evidence 
suggests that the veteran has prostrating headaches on 
occasion, the only evidence of this is the PVMG report, which 
does not show that the veteran has prostrating headaches on 
an average of once a month over the past several months. 
Accordingly, the medical records do not establish that his 
headaches are sufficiently severe to warrant a 30 percent 
evaluation, and an evaluation of 10 percent, and no more, is 
warranted for this disability under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has considered the veterans statements regarding 
the frequency of his headaches and the treatment he has 
received.  Specifically, in his appeal (VA Form 9) he stated 
that he had headaches at least weekly which were so severe 
that, I have to eat a handful of Tylenol.  He also 
claimed to have lessor headaches several times a week.   
However, as to the nature or character and frequency of the 
headaches, the most probative medical evidence, the medical 
records dated in recent years, do not show that the veteran 
has had prostrating headaches on an average of once a month 
over the past several months.  Thus, a rating in excess of 10 
percent is not warranted.  Finally, the Board notes that to 
the extent the veterans eyes may have a refractive error, 
such defects have not been associated with any service 
connected disability, and that under 38 C.F.R. § 4.9 (1998), 
refractive error of the eye is not a disease or injury in the 
meaning of applicable legislation for disability compensation 
purposes.


III.  Scar, Dorsum, Right Hand and Scar, Lateral Right Wrist

The veteran has been granted service connection for a scar, 
dorsum, right hand, and a scar, lateral right wrist, with 
both disabilities evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Under DC 7804, a 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  Diagnostic Code 7804 
does not provide for a higher schedular rating.  

In this case, a review of a VA scar examination report, dated 
in April 1996, shows that the veteran reported that his scars 
were not painful or restrictive of activity.  On examination, 
a 2.5 centimeter well-healed scar on the dorsum of his right 
hand.  There was no keloid or abnormal scarring.  There was 
no inflammation, swelling, adherence, depression or vascular 
compromise.  The scars were not tender or painful on 
objective demonstration.  There were no significant cosmetic 
effects.  The relevant diagnoses were scar, dorsum, right 
hand, secondary to laceration, sutured, and well-healed; and 
scar, lateral aspect of right wrist, sutured, and well-healed 
secondary to motor vehicle accident.  A hand, thumb and 
fingers examination report, also dated in April 1996, noted 
no history of fractured bones or tendon injuries in the 
veterans right hand.  On examination, the examiner reported 
that there were no functional defects and no loss of strength 
in the right hand.  The examiner further noted that the 
veteran right hand scars were well-healed, were not 
significantly visible and were without keloid formation.  
Strength and dexterity were equal bilaterally.  The diagnosis 
was well-healed superficial lacerations, sutured at the time 
of injury. 

The Board finds that the overall symptomatology, particularly 
when viewed in conjunction with the disability most recently 
demonstrated, more nearly approximates the criteria for a 0 
percent (noncompensable) evaluation under DC 7804 for the 
veterans scar, dorsum, right hand, and scar, lateral right 
wrist.  In this case, in April 1996 the veteran reported that 
his scars were not painful or restrictive of activity, and 
his scars were not tender or painful on objective 
demonstration.  The Board further notes that although the 
veteran has complained of stiffness, a pins and needles 
sensation, weakness and a loss of dexterity in his right 
hand, he has only been granted service connection for his 
right hand and wrist scars.  In any event, clinical findings 
do not show a functional loss, or loss of strength, in the 
right hand, and X-rays of the right wrist, taken in April 
1996, were negative.  Based on the foregoing, a compensable 
evaluation for either the veterans service-connected scar 
dorsum, right hand, or his scar, lateral right wrist, is not 
warranted.

IV.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellants claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for service-connected 
status post fracture, left tibia and fibula, with history of 
osteomyelitis, currently evaluated as 10 percent disabling, 
is denied.  

Entitlement to increased rating for service-connected 
migraine equivalent, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to a compensable rating for service-connected 
scar, lateral right wrist, and a compensable rating for a 
scar, lateral right wrist, is denied.


REMAND

The veteran contends, in essence, that his service-connected 
residuals of a head injury, to include dysthymia, are more 
disabling than currently evaluated and that his service-
connected disabilities preclude all forms of substantially 
gainful employment consistent with his work experience.  His 
claims are well grounded, meaning they are plausible.  Hence, 
the VA has a duty to assist him in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.103(a), 3.159 (1998).  

A review of a February 1997 VA psychiatric examination report 
shows that the veteran gave a history of being hospitalized 
for psychiatric care at a VA facility in Lincoln, Nebraska, 
between October and November of 1996.  However, the claims 
file does not currently contain records of this treatment. 

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  It is the Board's judgment that, since 
the VA treatment records are apparently psychiatric in 
nature, they are relevant to both the increased rating for 
residuals of a head injury with dysthymia issue and the TDIU 
claim.  The RO should secure the VA hospital records in 
question and any other relevant clinical records that may be 
available 

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who have treated him for his 
residuals of a head injury, with 
dysthymia, since October 1996.  After 
obtaining any necessary authorizations, 
the RO should attempt to secure all 
records of treatment identified, which 
are not currently associated with the 
claims file, to include records of 
treatment at a VA facility in Lincoln, 
Nebraska, between October and November of 
1996.

2.  After obtaining treatment records as 
specified in the above paragraph, the RO 
should adjudicate the issue of 
entitlement to an increased rating for 
residuals of a head injury, to include 
dysthymia, currently evaluated as 50 
percent disabling, under both the old 
rating criteria and the revised 
regulatory changes in 38 C.F.R. §§ 4.125-
4.130 [61 Fed. Reg. 52700-52702 (1996)], 
and the veterans claim of entitlement to 
TDIU, on the basis of all applicable 
laws, regulations, and case law.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
